Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 10-15 and 78-81 are pending.  

Claims 1-7, 10-15 and 78-81, drawn to a composition, comprising a particular nanobody and a composition comprising a said nanobody that read on SEQ ID NO: 1 wherein the nanobody binds to EIIIB domain of fibronectin and is conjugated to a drug as the species of active agent, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/621,811, filed January 25, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 was filed after the mailing date of the Non-Final Office on December 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
The objection to the disclosure, e.g. Fig 1A and 1B is withdrawn in light of the amendment filed June 9. 2022.  

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment.
The rejection of claims 1-7 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Vanlandschoot et al (US2011/0294982, published Dec 1, 2011; PTO 892) is withdrawn in view of the claim amendment.

The rejection of claims 1-6 and 8 under 35 U.S.C. 102 (a)(1) as being anticipated by Peterson et al (Thesis, published January 12, 2017; PTO 892) is withdrawn in view of the claim amendment.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, and 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Claim 1 encompasses a composition, comprising
any nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is (1) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C, wherein the nanobody is conjugated to any active agent, and wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a nM to sub-pM range.
Claim 2 encompasses the composition of claim 1, wherein the active agent is linked to N-terminus of the nanobody.
Claim 3 encompasses the composition of claim 1, wherein the active agent is linked to C-terminus of the nanobody. 
Claim 4 encompasses the composition of claim 1, wherein the active agent is an imaging probe.
Claim 5 encompasses the composition of claim 4, wherein the imaging probe is selected from fluorophores, immuno-histochemical tracers, PET tracers, NIR probes, SPECT, Magnetic particle imaging and radio-isotopes.
Claim 6 encompasses the composition of claim 1, wherein the active agent is selected from any drugs, toxins, siRNAs, shRNAs, cytokines, ECM remodeling enzymes, CAR-T cells, and radio-isotopes for targeted therapies or can be incorporated into nanoparticles conjugated with the nanobodies for selective delivery.
Claim 7 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity is in the nM to sub pM range, as measured by Biolayer Interferometry (BLD or other methods. 
Claim 79 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a sub-pM range.
Claim 80 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a pM range. 
Claim 81 encompasses the composition of claim 1, wherein the composition does not comprise a multispecific antibody.
Regarding number of species, the specification discloses just six camel VHH (nanobodies) that bind to fibronectin in the extracellular matrix, see Fig. 1A, Table 2, in particular.  The NJB2 nanobody (VHH) binds to an epitope in the EIIIB domain of fibronectin in the extracellular matrix, see p. 7.  The NJB2 comprises the amino acid sequence of SEQ ID NO: 1.  The specification discloses the VHH NJB2 is labeled with 64Cu to detect orthotopic primary and lung metastasis for PET-CT imaging, see p. 8.  The specification also discloses anti-tenascin C VHH antibodies NJT3, NJT4 and NJT6 comprising the amino acid sequence set forth in SEQ ID NO: 2, 3 and 4, respectively.  The anti-tenascin C VHH antibodies are labeled with 64Cu to detect orthotopic primary tumors and lung metastases, see Fig. 14A-14B. 
However, the specification does not describe the structure-identifying information, e.g., amino acid sequence about the claimed genus nanobodies that bind to a diseased state extracellular matrix (ECM) epitope such as any epitope in EIIIB of fibronectin or any tenascin C or any epitope of tenascin C.   The specification does not provide any correlation between the structure of nanobody and the function of binding any epitope in EIIIB of fibronectin with any binding affinity in nM to sub-pM range, much less conjugated to any active agent such as any drugs, any toxins, any siRNAs, any shRNAs, any cytokines, any ECM remodeling enzymes, any CAR-T cells, any radio-isotype for targeted therapies.  Likewise, the specification does not provide any correlation between the structure of nanobody, and the function of binding any tenascin C or any epitope of tenascin C with any binding affinity in nM to sub-pM range, let alone conjugated to any active agent such as any drugs, any toxins, any siRNAs, any shRNAs, any cytokines, any ECM remodeling enzymes, any CAR-T cells, any radio-isotype for targeted therapies.  It cannot be envisioned which nanobody out of the entire universe of nanobody would be capable of binding to which in EIIIB of fibronectin or tenascin C or any epitope of tenascin C and have the claimed binding affinity in the nM to sub-pM range.  Thus, the functional definition (i.e., binding affinity in the nM to sub-pM) cannot be correlated with the disclosed structures.  
The specification neither discloses a representative number of species falling with the scope of the genus or structural common to the members of the genus of nanobodies that bind to diseased state extracellular matrix epitope such as any epitope in EIIIB of fibronectin or any tenascin C or any epitope of tenascin C conjugated to any active agent, that correlated with any binding affinity in nM to sub-pM range conjugated to any active agent so that one of skill in the art can visualize or recognize the member of the genus of the actual claimed composition comprising nanobodies conjugated to any active agent themselves.
The legal standard for written description of antibodies has been recently reviewed in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co. 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Most significant to the present case, the Court held that the idea that written description of an antibody can be satisfied by the disclosure of a newly characterized antigen “flouts basic legal principles of the written description requirement” as it “allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen... And Congress has not created a special written description requirement for antibodies” (Amgen at page 1362).
As in Amgen, the pending claims of the instant case attempt to describe a genus of nanobodies by describing something that is not nanobodies, i.e. the antigen diseased state extracellular matrix (ECM) epitope (claim 1) or epitope in EIIIA domain (claim 8) of fibronectin to which the nanobodies bind. Also analogous to Amgen, the fact that antigenic structures are known in detail would enable one of skill in the art to make VHH antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is not enough to meet the written description requirement.
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one VHH structure does not reliably predict the structure of other VHH antibodies that bind to the same epitope and have the same effects.  Here no structure-function relationship is established for nanobody (VHH) that binds to any epitope in EIIIA of fibronectin or tenascin C or any epitope of tenascin C having binding affinity in the nM to sub-pM range.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al.  taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of just six nanobodies that bind to just EIIIB epitope of fibronectin in ECM or one nanobody comprising SEQ ID NO: 2 that binds to tenascin C cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all 11-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
Regarding nanobody conjugated to any active agent, any active agent such as any drugs, any toxins, any siRNAs, any shRNAs, any cytokines, any ECM remodeling enzymes, any CAR-T cells, any radio-isotype for targeted therapies or be incorporated into nanoparticle conjugated with the nanobodies for selective delivery, the specification discloses a conjugated the NJB2 nanobody (VHH) that comprises the amino acid sequence of SEQ ID NO: 1 and binds to an epitope in the EIIIB domain of fibronectin in the extracellular matrix, wherein the nanobody is labeled with 64Cu to detect orthotopic primary and lung metastasis for PET-CT imaging, see p. 8.  The specification also discloses anti-tenascin C VHH antibodies NJT3 comprising the amino acid sequence set forth in SEQ ID NO: 2, 3 and 4, respectively.  The anti-tenascin C VHH antibodies are labeled with 64Cu to detect orthotopic primary tumors and lung metastases, see Fig. 14A-14B.
Other than the conjugated nanobodies above, the specification does not disclose any nanobodies that bind to diseased state extracellular matrix epitope such as any epitope in EIIIB of fibronectin or any tenascin C or any epitope of tenascin C conjugated to any active agent, that correlated with any binding affinity in nM to sub-pM range conjugated to any active agent, such as any drugs, toxins, siRNAs, shRNAs, cytokines, ECM remodeling enzymes, and radio-isotopes for targeted therapies.  There are no working examples. 
The art is highly unpredictable because in the antibody context even a one amino acid difference can have significant effects such as changing binding specificity, and camelid VHH, although containing only a single variable domain, are highly diverse, leading to a broad structural repertoire of the antigen-binding loops and such VHHs are even extensively diversified by somatic mutations processes (Nguyen, EMBO Journal, 19(5), 2000, pp. 921-930.  
Regarding binding affinity is measured by Biolayer Interfermetry (BLI) of claim 7, possession may not be shown by merely described how to obtain possession of members of the claimed genus by screening nanobodies libraries or how to identify their common structural features having binding affinity in a nM to sub-pM range.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a composition comprising a conjugated nanobody which is specific for extracellular matrix EIIIA epitope of fibronectin wherein the nanobody comprises the amino acid sequence of SEQ ID NO: 1 and wherein the nanobody is conjugated to an imaging probe or a drug and (2) a composition comprising a conjugated nanobody which is specific for tenascin C wherein the nanobody comprises the amino acid sequence of SEQ ID NO: 2, 3 or 4, and wherein the nanobody is conjugated to an imaging probe or a drug, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Applicants’ arguments filed June 9, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that Applicant has narrowed the scope of the claim by limiting the target epitope to a EIIIB domain or a tenascin-C domain. The specification as filed provides a detailed description of nanobodies having high specificity for extracellular matrix (ECM) domains such as EIIIB domains or a tenascin-C domains and how to make such nanobodies.
Certain proteins present in the ECM of diseased tissues such as tumors are nearly absent from normal adult human tissues. The invention is directed to nanobodies highly specific to an epitope in the EIIIB domain of fibronectin (FN) and to tenascin C (TNC), which have these properties and are present in the ECM of diseased tissues but not in normal, healthy adult tissues. The genus of these compounds is adequately described in the specification. Nanobodies have a well- known structure and such structure is described in the specification. It is taught therein that nanobodies are small (approximately 15 kDa) variable heavy chain (VHH) single domain molecules, such as camelid single-domain antibodies. Since nanobodies are in vivo affinity-matured they are highly functional (i.e., high affinity) binders (specification page 14). As shown in the Examples, nanobody libraries against EIIIB and tenascin-C epitopes were generated and screened to produce the claimed compositions. The libraries are libraries of VHH domains, e.g., a phage library. The structure of EIIIB and tenascin C domains are well known to the skilled artisan.
The specification as filed provides adequate support for the full genus of molecules used in the claimed methods. As discussed above, the Application had extensive description and data of the claimed invention at the time the application was filed. The specification includes a description of the EIIIB and tenascin-C epitopes and how to make nanobody libraries against these epitopes to produce highly selective nanobodies. Sufficient data is provided in the examples. There is no evidence to suggest that Applicant did not have possession of the full genus. Accordingly, withdrawal of this rejection is respectfully requested.
Solely to expedite prosecution and without conceding the correctness of the Examiner’s assertions, Applicant has amended claim 1| to recite nanobodies which are selective to ENIB and tenascin-C at high binding affinities. Additionally, dependent claims recite sequences that correspond to the CDRs of nanobodies NJB2, NJT3, NJT4, and NJT6, the full length sequences of which are set forth in SEQ ID Nos. 1-4. Further, claim 11 has been amended to specify that the fragment is an antigen-binding fragment. The Examiner has acknowledged that there is written description for nanobodies comprising the amino acid sequences set forth in SEQ ID Nos. 1-4 (see page 12 of the Office Action).
Accordingly, reconsideration and withdrawal of this rejection is respectfully requested.

In response to the argument that the structure of EIIIB and tenascin C domains are well known to the skilled artisan, the structure of the claimed nanobody that binds to EIIIB of fibronectin or tenascin C or any epitope of tenascin C having binding affinity in a nM to sub-pM range cannot be predict from the antigen.  
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
The specification discloses just six camel VHH (nanobodies) that bind to fibronectin in the extracellular matrix, see Fig. 1A, Table 2, in particular.  The NJB2 nanobody (VHH) binds to an epitope in the EIIIB domain of fibronectin in the extracellular matrix, see p. 7.  The NJB2 comprises the amino acid sequence of SEQ ID NO: 1.  The specification discloses the VHH NJB2 is labeled with 64Cu to detect orthotopic primary and lung metastasis for PET-CT imaging, see p. 8.  The specification also discloses anti-tenascin C VHH antibodies NJT3, NJT4 and NJT6 comprising the amino acid sequence set forth in SEQ ID NO: 2, 3 and 4, respectively.  The anti-tenascin C VHH antibodies are labeled with 64Cu to detect orthotopic primary tumors and lung metastases, see Fig. 14A-14B. 
Other than the composition as set forth in claims 11-15 wherein the nanobody is conjugated to imaging probe, the specification does not describe the structure-identifying information, e.g., amino acid sequence about the nanobodies that bind to a diseased state extracellular matrix (ECM) epitope such as any epitope in EIIIB of fibronectin or any tenascin C or any epitope of tenascin C.   The specification does not provide any correlation between the structure of nanobody and the function of binding any epitope in EIIIB of fibronectin with binding affinity in nM to sub-pM range, much less conjugated to any active agent such as any drugs, any toxins, any siRNAs, any shRNAs, any cytokines, any ECM remodeling enzymes, any radio-isotype for targeted therapies.  Likewise, the specification does not provide any correlation between the structure of nanobody, and the function of binding any tenascin C or any epitope of tenascin C with any binding affinity in nM to sub-pM range, let alone conjugated to any active agent such as any drugs, any toxins, any siRNAs, any shRNAs, any cytokines, any ECM remodeling enzymes, any CAR-T cells, any radio-isotype for targeted therapies.  It cannot be envisioned which nanobody out of the entire universe of nanobody would be capable of binding to which in EIIIB of fibronectin or tenascin C or any epitope of tenascin C having the claimed binding affinity in the nM to sub-pM range.  Thus, the functional definition (i.e., binding affinity in the nM to sub-pM) cannot be correlated with the disclosed structures.  
The specification neither discloses a representative number of species falling with the scope of the genus or structural common to the members of the genus of nanobodies that bind to diseased state extracellular matrix epitope such as any epitope in EIIIB of fibronectin or any tenascin C or any epitope of tenascin C conjugated to any active agent, that correlated with any binding affinity in nM to sub-pM range conjugated to any active agent so that one of skill in the art can visualize or recognize the member of the genus of the actual claimed composition comprising nanobodies conjugated to any active agent themselves.
Other than the conjugated nanobodies above, the specification does not disclose any nanobodies that bind to diseased state extracellular matrix epitope such as any epitope in EIIIB of fibronectin or any tenascin C or any epitope of tenascin C conjugated to any active agent, that correlated with any binding affinity in nM to sub-pM range conjugated to any active agent, such as any drugs, toxins, siRNAs, shRNAs, cytokines, ECM remodeling enzymes, CAR-T cells, and radio-isotopes for targeted therapies.  There are no working examples. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al.  taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
Given that hundreds of unique antibody structures may bind a single antigen, the structure of just six nanobodies that bind to just EIIIB epitope of fibronectin in ECM or one nanobody comprising SEQ ID NO: 2 that binds to tenascin C cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
The art is highly unpredictable because in the antibody context even a one amino acid difference can have significant effects such as changing binding specificity, and camelid VHH, although containing only a single variable domain, are highly diverse, leading to a broad structural repertoire of the antigen-binding loops and such VHHs are even extensively diversified by somatic mutations processes (Nguyen, EMBO Journal, 19(5), 2000, pp. 921-930.  
Regarding binding affinity is measured by Biolayer Interfermetry (BLI) of claim 7, possession may not be shown by merely described how to obtain possession of members of the claimed genus by screening nanobodies libraries or how to identify their common structural features having binding affinity in a nM to sub-pM range.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Applicant is reminded that in order to demonstrate that Applicant has invented what is claimed, the specification must adequately describe representative species of antibodies that reflect the structural diversity of the claimed genus (see Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of the material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived”).
For these reasons, the rejection is maintained. 


Claims 1-7 and 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a composition as set forth in claim 11-15, does not reasonably provide enablement for a composition as set forth in claims 1-7, and 79-81. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses a composition, comprising
any nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is (1) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C, wherein the nanobody is conjugated to any active agent, and wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a nM to sub-pM range.
Claim 2 encompasses the composition of claim 1, wherein the active agent is linked to N-terminus of the nanobody.
Claim 3 encompasses the composition of claim 1, wherein the active agent is linked to C-terminus of the nanobody. 
Claim 4 encompasses the composition of claim 1, wherein the active agent is an imaging probe.
Claim 5 encompasses the composition of claim 4, wherein the imaging probe is selected from fluorophores, immuno-histochemical tracers, PET tracers, NIR probes, SPECT, Magnetic particle imaging and radio-isotopes.
Claim 6 encompasses the composition of claim 1, wherein the active agent is selected from any drugs, toxins, siRNAs, shRNAs, cytokines, ECM remodeling enzymes, CAR-T cells, and radio-isotopes for targeted therapies or can be incorporated into nanoparticles conjugated with the nanobodies for selective delivery.
Claim 7 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity is in the nM to sub pM range, as measured by Biolayer Interferometry (BLD or other methods. 
Claim 79 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a sub-pM range.
Claim 80 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a pM range. 
Claim 81 encompasses the composition of claim 1, wherein the composition does not comprise a multispecific antibody.
The specification discloses just six camel VHH (nanobodies) that bind to fibronectin in the extracellular matrix, see Fig. 1A, Table 2, in particular.  The NJB2 nanobody (VHH) binds to an epitope in the EIIIB domain of fibronectin in the extracellular matrix, see p. 7.  The NJB2 comprises the amino acid sequence of SEQ ID NO: 1. The VHH NJB2 is labeled with 64Cu to detect orthotopic primary and lung metastasis for PET-CT imaging, see p. 8.  The specification also discloses anti-tenascin C VHH antibodies NJT3, NJT4 and NJT6 comprising the amino acid sequence set forth in SEQ ID NO: 2, 3 and 4, respectively.  The anti-tenascin C VHH antibodies are labeled with 64Cu to detect orthotopic primary tumors and lung metastases, see Fig. 14A-14B. 
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the claimed nanobodies or structure common to the members of the genus so the one of skill in the art can make and use the claimed nanobodies themselves that binds (i) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C, wherein the nanobody is conjugated to any active agent, and wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a nM to sub-pM range without undue experimentation.  It cannot be predicted which nanobody out of the entire universe of nanobodies would be capable of binding to which binds (i) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C that has the claimed binding affinity in the nM to sub-pM range.  Thus, the functional definition (i.e., binding to epitope un EIIIB domain of fibronectin has the claimed binding affinity in the nM to sub-pM range) cannot be correlated with the disclosed structures for making and using such.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion. 
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
The art is highly unpredictable because in the antibody context even a one amino acid difference can have significant effects such as changing binding specificity, and camelid VHH, although containing only a single variable domain, are highly diverse, leading to a broad structural repertoire of the antigen-binding loops and such VHHs are even extensively diversified by somatic mutations processes (of record, Nguyen, EMBO Journal, 19(5), 2000, pp. 921-930.  
Regarding binding affinity is measured by Biolayer Interfermetry (BLI) of claim 7, screening nanobodies libraries for binding is not how to make.  
Regarding undisclosed nanobody conjugated to any active agent, any active agent such as any drugs, any toxins, siRNAs, shRNAs, cytokines, ECM modeling enzymes for targeted therapies, the specification does not teach the structure of the drugs, siRNA, shRNA.  There are no working examples.  It is unpredictable which undisclosed conjugated nanobody is effective to treat cancer.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Applicants’ arguments filed June 9, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that the invention relates to the discovery that EIIIB and tenascin-C specific nanobodies can be produced using libraries and used to target diseased tissue selectively over normal tissue. The individual components of the invention, nanobodies, libraries, and delivery of nanobodies to subjects, are known in the art. 

Relative skill in the art
The relative level of skill in the art is high. The skilled artisan typically has an MD or PhD and several years of experience.
The state and predictability of the art
While the discoveries of the invention are new, the tools needed to practice these new discoveries were well known and described in the art. Phage based libraries, and immunization with epitopes to produce nanobodies are known. Methods of administering nanobodies are known. In order to practice the claimed invention, the skilled artisan simply needs to prepare and screen nanobody libraries (EIIIB and tenascin-C specific) and identify nanobodies having high binding affinities. The scope of experimentation is well within the skill of the ordinary artisan. 

The breadth of the claims
In order to expedite prosecution, Applicant has amended independent claim 1 to narrow the scope of the epitope. In view of these amendments, the claims provide important structural components of the nanobody binding specificity.

The amount of guidance provided in the specification and quantity of experimentation
Significant data is included in the specification. Briefly, it was demonstrated that high specificity nanobodies can be obtained from nanobody libraries. Enriched ECM cancer tissue was used to immunize alpacas and immune cells were isolated to generate cDNA encoding VHH domains (single-domain antibodies) to create the nanobody libraries.
The library was initially used to pan nanobodies specific for recombinantly expressed EIIIB domain of FN using established phage display panning methods. Unique clones were isolated from the panning and processed to express the encoded VHH nanobodies and tested for their specificity for an epitope in the EIIIB domain. Following these procedures, numerous other nanobodies fitting the limitations of the claims can be isolated from libraries. The nanobodies were characterized and tested in vivo in disease models, including pancreatic cancer, breast cancer, metastatic breast cancer, fibrosis, and metastases derived from multiple cancer types.
Similarly, libraries were used to pan for nanobodies specific for human tenascin C. Unique clones were identified and expressed and nanobodies generated. Three nanobodies (NJT3, NJT4 and NJT6) specific for human tenascin C protein were further examined to assess tumor binding.
Additionally, the unique properties of the nanobodies generated according to the invention were demonstrated in chimeric antigen receptor (CAR) T cells. Nanobody-based CAR-T cells were shown to suppress tumor growth and recruit T cells. The VHH-based CAR-T cells were tested in a B16F10 melanoma model to show that treatment with CAR-T cells delays tumor growth. The results demonstrated that targeting CAR-T cells selectively to tumor ECM and neovasculature can be very effective in suppressing tumor growth.
These examples demonstrated the efficacy of preparing and isolating tumor-selective anti- ECM targeting tumor-enriched ECM protein epitopes (EIIIB and tenascin C) nanobodies and their use in targeted therapies.
The courts have stated “The fact the experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re: Certain limited-charge cell culture microcarriers, 221 USPQ 1165, 1174 Unt’] Trade Comm’n 1983).” (See MPEP Section 2164.01). The specification teaches and provides significant data demonstrating the development of specific nanobodies using libraries. Experiments involving optimization are not undue experimentation. The use of an assay to confirm additional specific nanobodies from libraries following the guidance provided in the specification requires further optimization but is not undue experimentation.
In summary, Applicant’s specification provides significant data providing evidence to the skilled artisan that the teachings of the invention are functional. The skilled artisan at the time of the invention would have recognized that this assertion was true based on the data and what was known in the art at the time of the invention. Following the guidance of the invention, those of skill in the art, recognizing the utility of these nanobodies, based on the disclosure of the instant inventors, and following the guidance provided in the specification, can practice the full scope of the claimed invention. In light of the credible evidence presented by Applicant that the claimed invention was enabled at the time the application was filed, reconsideration and withdrawal of the 112 rejection is respectfully requested.
Accordingly, reconsideration and withdrawal of this rejection is respectfully requested.

In response, claim 1 encompasses 
Claim 1 encompasses a composition, comprising any nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is (1) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C, wherein the nanobody is conjugated to any active agent, and wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a nM to sub-pM range. 
Claim 2 encompasses the composition of claim 1, wherein the active agent is linked to N-terminus of the nanobody.
Claim 3 encompasses the composition of claim 1, wherein the active agent is linked to C-terminus of the nanobody. 
Claim 4 encompasses the composition of claim 1, wherein the active agent is an imaging probe.
Claim 5 encompasses the composition of claim 4, wherein the imaging probe is selected from fluorophores, immuno-histochemical tracers, PET tracers, NIR probes, SPECT, Magnetic particle imaging and radio-isotopes.
Claim 6 encompasses the composition of claim 1, wherein the active agent is selected from any drugs, toxins, siRNAs, shRNAs, cytokines, ECM remodeling enzymes, CAR-T cells, and radio-isotopes for targeted therapies or can be incorporated into nanoparticles conjugated with the nanobodies for selective delivery.
Claim 7 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity is in the nM to sub pM range, as measured by Biolayer Interferometry (BLD or other methods. 
Claim 79 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a sub-pM range.
Claim 80 encompasses the composition of claim 1, wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a pM range. 
Claim 81 encompasses the composition of claim 1, wherein the composition does not comprise a multispecific antibody.
The specification discloses just three nanobodies (NJT3, NJT4 and NJT6) specific for human tenascin C protein comprising the amino acid sequence of SEQ ID NO: 2-4 and one nanobody NJB2 specific for EIIIB domain of Fibronectin wherein the nanobody comprises the amino acid sequence of SEQ ID NO: 1. 
The disclosed nanobody NJB2 was conjugated to 64Cu or 18F for immune-PET/CT.  
Nowhere in the specification discloses nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is (1) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C, wherein the nanobody is conjugated to any active agent, and wherein the nanobody specifically binds the diseased state ECM epitope with a binding affinity in a nM to sub-pM range. 
The specification does not teach the structure-identifying information, e.g., amino acid sequence about the claimed nanobodies or structure common to the members of the genus so the one of skill in the art can make and use the claimed nanobodies themselves that binds (i) any epitope in EIIIB domain of fibronectin, or (ii) tenascin C or any epitope of tenascin C, with a binding affinity in a nM to sub-pM range without undue experimentation.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion. 
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   It is unpredictable which nanobody binds to which epitope in EIIIB domain of fibronectin or tenascin C or which epitope of tenascin C has the claimed affinity in nM to sub-pM range.  
The art is highly unpredictable because in the antibody context even a one amino acid difference can have significant effects such as changing binding specificity, and camelid VHH, although containing only a single variable domain, are highly diverse, leading to a broad structural repertoire of the antigen-binding loops and such VHHs are even extensively diversified by somatic mutations processes (of record, Nguyen, EMBO Journal, 19(5), 2000, pp. 921-930.  
Regarding binding affinity is measured by Biolayer Interfermetry (BLI) of claim 7, screening nanobodies libraries for binding is not how to make.  
Regarding undisclosed nanobody conjugated to any active agent, any active agent such as any drugs, any toxins, siRNAs, shRNAs, cytokines, ECM modeling enzymes, CAR-T cells for targeted therapies, the specification does not teach the structure of the drugs, siRNA, shRNA.  There are no working examples.  It is unpredictable which undisclosed conjugated nanobody is effective to treat cancer.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  
For these reasons, the rejection is maintained. 

Conclusion
	
Claims 10 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-15 are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644